        Case 5:20-mj-00036-JLT Document 5 Filed 10/06/20 Page 1 of 2


1
2
3
4
5
6
7
                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00036 JLT
11                                              )
                      Plaintiff,                )      ORDER APPOINTING COUNSEL
12                                              )
              vs.                               )
13                                              )
      ALEN EUGENE SAM, III,                     )
14                                              )
                      Defendant.                )
15                                              )
16           The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19   ORDERS:

20           1.      Monica L. Bermudez is APPOINTED to represent the above defendant in this

21   case effective nunc pro tunc to October 2, 2020. This appointment shall remain in effect until

22   further order of this court.

23
24   IT IS SO ORDERED.

25       Dated:     October 6, 2020                            /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
     Case 5:20-mj-00036-JLT Document 5 Filed 10/06/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
